         Case 3:19-cv-01910-MPS Document 124 Filed 07/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  PARIMAL,
          Plaintiff,
                                                            No. 3:19-cv-1910 (MPS)

       v.
  MANITEX INTERNATIONAL, INC.,
          Defendant.



      RULING ON OBJECTION TO ORDER ON DISCOVERY CROSS MOTIONS

       The plaintiff has filed an objection to Magistrate Judge Merriam’s ruling on discovery

cross motions (ECF No. 90). Rulings by magistrate judges on discovery matters may be

reconsidered only where it is shown that the magistrate judge’s order is “clearly erroneous or

contrary to law.” 28 U.S.C.§ 636(b)(1)(A); See also Fed. R. Civ. P. 72(a). Because the plaintiff

failed to show that the Magistrate Judge’s ruling is clearly erroneous or contrary to law, the

plaintiff’s objection (ECF No. 95) is OVERRULED.

       The first ground for Judge Merriam’s ruling, which is that Rosenberg is a member of the

bar of New York and that his potential violation of New York Bar rules concerning retired

attorneys is a matter for the New York Bar, is not clearly erroneous. Indeed, the plaintiff fails to

show why the New York Bar rules governing the activities of a retired attorney who is in fact

giving legal advice are even relevant to a determination of whether the attorney-client privilege

applies to communications between the retired attorney and another person. (Judge Merriam’s

ruling indicates that she will determine whether Rosenberg was in fact giving legal advice, as

opposed to business advice, after conducing in camera review.) Second, with respect to Judge

Merriam’s alternative ground, the plaintiff does not contest that Connecticut and Illinois law both
           Case 3:19-cv-01910-MPS Document 124 Filed 07/23/21 Page 2 of 2




permit a finding of the existence of an attorney-client relationship when the client reasonably

believes that there is such a relationship.1 The plaintiff’s challenge is rather to whether the facts

relied on by Judge Merriam are adequate to support a finding of reasonable belief. I do not find

the conclusion that they are is clearly erroneous, after reviewing the deposition testimony cited in

her ruling.



                                                         IT IS SO ORDERED.


                                                                          /s/
                                                         Michael P. Shea, U.S.D.J.
Dated:             Hartford, Connecticut
                   July 23, 2021




1
  Judge Merriam cited a case from the Northern District of Illinois that appears to have relied on federal common
law for the proposition that under Illinois law, a client’s reasonable belief that it has an attorney-client relationship is
sufficient to create such a relationship. ECF No. 90 at 22-23. It is not entirely clear that Illinois state courts have
adopted this position, although I found at least two decisions of the intermediate appellate court in Illinois that cite
favorably federal common law on this issue. See Herbes v. Graham, 180 Ill. App. 3d 692, 699 (Ill. App. Ct. 1989);
Kuziel v. Kuziel, 2013 Il. App. (1st) 122612-U, at *4 (Ill. App. Ct. Mar. 29, 2013).
